Citation Nr: 1011186	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture to the distal tibial shaft of the right leg (right 
leg disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2004 to 
February 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in St. Louis, Missouri, which granted service connection for 
a right leg disability and assigned it a noncompensable 
evaluation. 

The Board notes that in the Veteran's January 2008 VA Form 9, 
the box was checked requesting a hearing before the Board in 
Washington, DC.  However, in the Veteran's original December 
2006 VA Form 9, the Veteran indicated that she did not want a 
hearing before the Board.  An accompanying statement by the 
Veteran's service representative also reflects that the 
Veteran did not wish to have a hearing before the Board.  In 
January 2010, a letter was sent to the Veteran requesting her 
to clarify her wishes regarding a Board hearing.  She was 
notified that if a response was not received within 30 days 
from the date of this letter, the Board would assume that she 
did not want a hearing and proceed accordingly.  As more than 
30 days have passed since this letter was mailed and the 
Board has not received a response, it will proceed with 
appellate review.   


FINDING OF FACT

The Veteran's right leg disability includes arthritis and is 
manifested by pain and some functional limitation after 
prolonged standing or walking. 


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for a right 
leg disability are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.40, and 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261, 5262 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006); the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
rating cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in March 2005 notified her of the 
first three elements of service connection, and of her and 
VA's respective responsibilities for obtaining different 
types of evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by an August 2008 notice letter, 
notifying the Veteran of these last two elements.  Although 
it was not sent prior to initial adjudication of the 
Veteran's claim, the Veteran had an opportunity to respond 
with additional argument and evidence before her claim was 
subsequently readjudicated and a supplemental statement of 
the case (SSOC) issued in December 2008.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Board concludes 
that the duty to notify has been satisfied.  

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting her 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have also been obtained to the 
extent possible.  In her January 2008 VA Form 9, the Veteran 
requested that VA obtain all of her treatment records from 
the VA Medical Center (VAMC) in Poplar Bluff, Missouri.  The 
Board notes that the claims file does not contain VA 
treatment records from the Poplar Bluff VAMC dated after 
November 2006.  However, a notation on the VA Form 9 by a 
Decision Review Officer (DRO), which is dated in February 
2009, indicates that the Veteran's VA treatment records had 
been reviewed electronically and establish that no treatment 
for the right leg was received after November 2006.    The 
Veteran has not identified any other outstanding records that 
she wanted VA to obtain or that she felt were relevant to the 
present claim.  The Board concludes that the duty to assist 
has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the RO provided the Veteran with appropriate 
examinations in April 2005 and December 2008.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are adequate for the purpose of rendering a decision, as 
they are predicated on a full reading of the Veteran's claims 
file, including the medical records contained therein, as 
well as a thorough examination of the Veteran, and provide a 
complete rationale for any opinions stated, relying on and 
citing to the clinical findings made on examination as 
appropriate.  

The Board notes that in its February 2009 pre-certification 
review of this appeal, the Veteran's service representative 
argued that the December 2008 VA examination was insufficient 
for rating purposes as it did not state the Veteran's ranges 
of motion in numerical degrees.  However, this examination 
states that no abnormalities were noted in the Veteran's 
ranges of motion, i.e. the ranges of motion were normal.  The 
degree of motion is only material when there is a limitation 
thereof, in which case the extent of the limitation is one of 
the criteria for determining the rating to be assigned.  See, 
e.g., 38 C.F.R. §§ 5260, 5261 (2009).  Therefore, as no 
limitation of motion was noted in the December 2008 
examination, it was unnecessary for the examiner to state the 
range of motion in degrees.  The Board finds that the 
December 2008 VA examination is adequate for the purpose of 
rendering a decision on this claim. 

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's disability 
of the right leg since she was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 3.159(c) 
(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Increased Rating

The Veteran contends that she is entitled to an initial 
compensable rating for her disability of the right leg.  For 
the reasons that follow, the Board concludes that an initial 
rating of 10 percent is warranted. 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

The Veteran's disability of the right leg is currently rated 
under Diagnostic Code (DC) 5262 for impairment of the tibia 
and fibula.  See 38 C.F.R. § 4.71a.  Under DC 5262, when 
there is nonunion of the tibia and fibular with loose motion, 
requiring a brace, a 40 percent disability rating is 
warranted.  Id.  When there is malunion with marked knee or 
ankle disability, a 30 percent rating is warranted.  Id. When 
there is malunion with moderate knee or ankle disability, a 
20 percent rating is warranted.  When there is malunion with 
slight knee or ankle disability, a 10 percent rating is 
warranted.  Id.  

The Board now turns to a discussion of the relevant evidence 
of record.  An April 2005 private treatment record reflects 
that the Veteran complained of pain in the mid portion of her 
right tibia.  Examination of the Veteran's right tibia showed 
some tenderness to palpation on the mid shaft.  She had full 
range of motion of her ankle and knee.  The Veteran had 5/5 
strength and was neurovascularly intact.  The Veteran was 
diagnosed with a possible chronic stress fracture of the 
right tibia.  

A May 2005 private treatment record reflects that a bone scan 
and MRI of the Veteran's right tibia showed a stress 
fracture.  The bone scan revealed evidence of activity, 
especially in the posterior cortex of the right tibia.  The 
treating physician concluded that the Veteran had a 
continuing or chronic stress fracture.  The physician also 
noted that the Veteran had greatly reduced her activities due 
to ongoing pain.  The physician recommended a tibial nail to 
treat the Veteran's disability. 

In an April 2005 VA general examination, the Veteran reported 
that she was unable to work full time in her job at a 
convenience store due to her right leg pain.  However, she 
had not lost any time from work.  She further reported that 
her leg occasionally gives out.  The Veteran also stated that 
she took over-the-counter pain medication.  On examination, 
the Veteran's posture was erect and her gait showed no 
abnormality.  She was able to move all her extremities, 
although she did have pain from the thigh to the right foot.  
There was no swelling, effusion, tenderness, or muscle spasm.  
She did not have any foot problems.  The examiner diagnosed 
her with an old healed fracture of the distal tibia.  

An April 2005 VA radiology report reflects that X-rays of the 
Veteran's right tibia and fibula revealed an old healed 
distal tibial shaft fracture.  

At the April 2005 VA bone examination, the Veteran reported 
pain and giving way of her right leg, as well as stiffness in 
her toes.  She also complained of a constant ache which was 
rated as a 3 on a scale of 1 to 10.  The Veteran stated that 
flare-ups were precipitated by prolonged standing or walking, 
which increased the pain to a 5 or 6 on a 1 to 10 scale, 
lasting 2 to 12 hours.  The Veteran stated that when such 
flare-ups occurred she was unable to move her leg until the 
pain began to resolve.  She stated that she was unable to 
participate in sports because of her right leg pain.  The 
examiner noted that the Veteran did not wear a brace or use 
any type of cane or other aid for ambulation.  On 
examination, there was no evidence of deformity, and no 
evidence of malunion or a loose joint.  The Veteran did have 
some tenderness along the shaft of the distal tibia.  Her 
gait was normal and without a limp.  She had full range of 
motion of her joints.  There was no shortening of the leg.  
There were no constitutional signs of bone disease.  The 
Veteran was diagnosed with an old healed distal tibial shaft 
fracture.  

An April 2006 VA treatment record reflects that the Veteran 
was seen in urgent care for pain in her right leg.  This 
record reflects that the Veteran had been recommended for 
surgery the year before, but the surgery was not performed.  
The Board assumes that the surgery referred to is the tibial 
nail recommended by her private physician in April 2005. 

An April 2006 VA radiology report reflects that an X-ray 
study revealed an old healed distal tibia fracture.  There 
was no bony destruction noted. 

An April 2006 VA orthopedic surgery consultation report 
reflects that the Veteran complained of constant pain in the 
right leg which was made worse with any weight bearing 
activities.  

A May 2006 VA treatment record reflects that the Veteran was 
prescribed pain medication for her right leg pain. 

A June 2006 VA treatment record reflects that the Veteran was 
diagnosed with traumatic arthritis in the right tibia from 
the stress fracture.  She was prescribed a shin splint brace.

A November 2006 VA treatment record reflects that the Veteran 
complained of pain in her right leg.  On examination, the 
Veteran's right ankle and knee movements were painful. 

At the December 2008 VA examination, the Veteran reported 
pain in her right lower leg, but did not complain of any 
problems with the knee or ankle at the time.  The Veteran 
complained of tenderness to the site, but denied swelling and 
giving way.  The Veteran stated that she noticed a limp and 
increased pain, as well as giving way, after being on her 
legs for about 10 hours.  The Veteran also complained of 
increased pain to the site with any type of incline walking.  
She denied any locking or swelling.  On examination, the 
Veteran's gait was strong and steady.  No visual 
abnormalities were noted.  There were no abnormalities noted 
in the Veteran's ranges of motion of the knee and ankle.  

In the Veteran's December 2006 VA Form 9, she stated that she 
has constant pain in the right leg, and that it will suddenly 
buckle while she is shopping.  She further stated that she 
gets a feeling of having a "charley horse" on her leg, at 
which time her feet will cramp and cause the toes to curl.  
She stated that she has to stretch the foot back and forth to 
alleviate the pain and cramping.  She stated that she has 
been prescribed pain medication and a muscle relaxer, as well 
as a brace to alleviate the pressure on her leg. 

In carefully reviewing the evidence of record, the Board 
finds that a compensable rating is not warranted under DC 
5262, as there is no evidence of nonunion or malunion of the 
tibia and fibula.  See 38 C.F.R. § 4.71a.  Indeed, the April 
2005 VA bone examination explicitly states that there was no 
evidence of malunion.  

The Board has also considered the application of other 
diagnostic codes.  DC 5010 indicates that traumatic arthritis 
is to be rated as degenerative arthritis under DC 5003.  See 
id.  DC 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5260 and 5261).  Id.  When the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of major joints affected by limitation of motion.  
In the absence of limitation of motion, when there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  Id. When 
there are no incapacitating exacerbations, a 10 percent 
disability rating is warranted. 

In application of Diagnostic Code 5003, the Court has held in 
the case of Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), that "painful motion of a major joint . . . caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  

The Board notes that the provisions of 38 C.F.R. § 4.40 
(2009) allow for consideration of functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 reflects 
that a part which becomes painful on use must be regarded as 
seriously disabled.  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The June 2006 VA treatment record does reflect a diagnosis of 
traumatic arthritis, apparently based on X-ray studies.  
While the evidence on file does not establish limitation of 
motion of the right leg, the treatment records do show that 
she has repeatedly complained of pain in her right leg, that 
she has been prescribed pain medication, and that surgery has 
been recommended.  Significantly, the November 2006 VA 
treatment record reflects that the Veteran's right ankle and 
knee movements were painful.  The Veteran has stated that she 
was unable to work full time in her job at a convenience 
store, which presumably involved standing for long periods of 
time, due to her right leg pain.  Moreover, the Veteran has 
stated that she experiences limitation of motion during 
flare-ups, as well as giving way of her leg after prolonged 
standing.  Thus, giving the Veteran the benefit of the doubt, 
the Board finds that a 10 percent disability rating is 
warranted under DC 5003 for painful motion of a major joint 
caused by degenerative arthritis.  See 38 C.F.R. §§ 3.102, 
4.3, 38 C.F.R. § 4.71a; Gilbert, Lichtenfels, supra.    

There is no objective evidence of additional functional 
limitations caused by the Veteran's pain during flare-ups or 
on repetitive motion.  Thus, an additional 10 percent 
disability rating is not warranted under 38 C.F.R. § 4.40 and 
§ 4.45.  See DeLuca, supra.  

The Board has also considered the application of DC 5256 
(ankylosis of the knee); DC 5257 (other impairment of the 
knee); DC 5258 (dislocated semilunar cartilage); DC 5259 
(removal of semilunar cartilage, symptomatic); and DC 5263 
(for genu recurvatum).  See 38 C.F.R. § 4.71a.  There is no 
evidence of record showing that the Veteran has any problems 
with her right knee or any limitation in her ranges of 
motion.  Therefore, these diagnostic codes are not for 
application.

The record contains no evidence demonstrating the Veteran is 
entitled to an initial rating higher than 10 percent at any 
point since her initial claim for service connection.  
Therefore, no staged ratings are appropriate.  See Fenderson, 
supra.  

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. 
§ 3.321(b) (2009); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  See 
38 C.F.R. § 3.321(b).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board finds that the Veteran's right leg disability does 
not warrant referral for extraschedular consideration.  Her 
reported symptoms are those contemplated by the rating 
criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that her right 
leg disability or the difficulties flowing from it constitute 
"such an exceptional or unusual disability picture . . . as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  For example, 
the Veteran has not shown that her right leg disability has 
caused marked interference with employment or frequent 
periods of hospitalization.  Thus, the Board finds that the 
available schedular evaluations are adequate to rate this 
disability, and therefore referral for extraschedular 
consideration is not warranted.  




ORDER

Entitlement to an initial rating of 10 percent for a 
disability of the right leg is granted, subject to the laws 
and regulations governing payment of monetary benefits.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


